Order unanimously affirmed, with twenty dollars costs and disbursements, on the authority of Fowble v. The Ghesapeake & Ohio Railway Company (16 F. [2d] 504); Hecht v. The Chesapeake & Ohio Railway Company (Southern District, N. Y., June 25, 1934, unreported); Sher v. The Chesapeake & Ohio Railway Company (Eastern District, N. Y., Dec. 24, 1934, unreported); and Snyder v. The Chesapeake & Ohio Railway Company (Southern District, N. Y., July 25, 1933, unreported). Present" Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.